DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed March 30, 2021, with respect to the rejection(s) of claim(s) 16, 17, 19-21, 23-26, 28-31 and 33-35 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to independent claims 16, 21, 26 and 31, which newly recite that the system information includes an indication used for determining that the terminal entered a coverage area of a second base station and that the RRC connection reconfiguration message includes the first information for identifying a carrier frequency for the measurement and second information for identifying a threshold for the measurement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16, 17, 21, 23, 26, 28, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoehne et al. (US 2018/0014232) in view of Li et al. (US 2012/0250562).
Regarding claims 16 and 26, Hoehne et al. disclose a method of transmitting and receiving a signal performed by a terminal in a wireless communication system (Figure 10 and paragraphs 0052-0053, terminal device transmits and receives using communication interface 62), the method comprising (a terminal for transmitting and receiving a signal in a wireless communication system, the terminal comprising a transceiver configured to transmit and receive the signal (Figure 10 and paragraphs 0052-0053, terminal comprising TX/RX 62) and a controller coupled with the transceiver and configured to (Figure 10 and paragraphs 0052-0053, processing circuitry 50 coupled with TX/RX 62):
Receiving, from a first base station, system information including an indication used for determining that the terminal entered a coverage area of a second base station 
Receiving, from the base station, a message configuring measurement for a cell of the second base station (Paragraph 0025, measurements that the UE may carry out to find new cells are configured by the network. This indicates that the UE receives measurement configuration information from the 4G macro cell eNB in order to measure new cells [5G cells]); and
Performing measurement for the cell of the second base station (Paragraph 0025, UE may detect the presence of small cells by measuring power and SIR and seek to connect based on measurement thresholds),
Wherein the first base station operates based on a first radio access technology (Paragraph 0025, macro cell eNB is LTE [4G] eNB), and the second base station operates based on a second radio access technology (Paragraph 0025, small cell is 5G).
Hoehne et al. do not specifically disclose the following limitations found in Li et al.: a RRC connection reconfiguration message configuring measurement for a cell of the second base station (Li et al., Paragraph 0032 and abstract, eNB transmits measurement configuration information to UE through RRC connection reconfiguration procedure so that the UE can perform measurement of a target cell [second base station]), the RRC connection reconfiguration message including first information for identifying a carrier frequency for the measurement (Li et al., Paragraph 0032, measurement configuration includes a measurement object, which takes a frequency as a basic unit) and second information for identifying a threshold for the measurement (Li et al, Paragraph 0032, other parameters of the measurement configuration include a measurement start threshold); performing the measurement of the second base station based on the first information and the second information (Li et al., Abstract and paragraph 0032, UE performs measurement of target cell based on the measurement configuration and transmitting, to the first base station, a result of the measurement for the cell of the second base station (Li et al., Abstract and paragraph 0032, UE sends measurement report including measurements of the target cell to the eNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hoehne et al. with the teachings of Li et al. in order to provide an effective measurement evaluation method for a multi-carrier system (Li et al, Paragraph 0003).
Regarding claims 17 and 28, Hoehne et al. disclose determining that the second base station exists within a coverage of the first base station based on the indication (Paragraph 0025, advertisement indicates small cell within the macro cell, on the different frequency or different RAT, that is able to offer services within the macro cell. Thus, the UE makes this determination by simply receiving and processing the advertisement).
Regarding claims 21 and 31, Hoehne et al. disclose a method of transmitting and receiving a signal performed by a first base station in a wireless communication system (Figure 2, macro cell [first base station] in communication with UE), the method comprising (a first base station for transmitting and receiving a signal in a wireless communication system, the first base station comprising a transceiver configured to transmit and receive the signal (Figure 9 and paragraphs 0050-0051, network node comprising TX/RX 22) and a controller coupled with the transceiver and configured to (Figure 9 and paragraphs 0050-0051, processing circuitry coupled with TX/RX 22):
Transmitting, to a terminal, system information including an indication used for determining that the terminal entered a coverage area of a second base station (Paragraph 0025, UE receives a system information broadcast signal from a 4G eNB and
Transmitting, to the terminal, a message configuring measurement for a cell of the second base station (Paragraph 0025, measurements that the UE may carry out to find new cells are configured by the network. This indicates that the UE receives measurement configuration information from the 4G macro cell eNB in order to measure new cells [5G cells]),
Wherein the first base station operates based on a first radio access technology (Paragraph 0025, macro cell eNB is LTE [4G] eNB), and the second base station operates based on a second radio access technology (Paragraph 0025, small cell is 5G).
Hoehne et al. do not specifically disclose the following limitations found in Li et al.: a RRC connection reconfiguration message configuring measurement for a cell of the second base station (Li et al., Paragraph 0032 and abstract, eNB transmits measurement configuration information to UE through RRC connection reconfiguration procedure so that the UE can perform measurement of a target cell [second base station]), the RRC connection reconfiguration message including first information for identifying a carrier frequency for the measurement (Li et al., Paragraph 0032, measurement configuration includes a measurement object, which takes a frequency as a basic unit) and second information for identifying a threshold for the measurement (Li et al, Paragraph 0032, other parameters of the measurement configuration include a measurement start threshold); and receiving, from the terminal, a result of the measurement for the cell of the second base station based on the first information and the second information (Li et al., Abstract and paragraph 0032, UE performs measurement of target cell based on the measurement configuration information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hoehne et al. with the teachings of Li et al. in order to provide an effective measurement evaluation method for a multi-carrier system (Li et al, Paragraph 0003).
Regarding claims 23 and 33, Hoehne et al. disclose wherein the terminal determines that the second base station exists within a coverage of the first base station based on the indication (Paragraph 0025, advertisement indicates small cell within the macro cell, on the different frequency or different RAT, that is able to offer services within the macro cell. Thus, the UE makes this determination by simply receiving and processing the advertisement).

Claims 19, 20, 24, 25, 29, 30, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoehne et al. in view of Li et al. as applied to claims 16, 21, 26 and 31 above, and further in view of Uchino et al. (US 2017/0070985).
Regarding claims 19, 24, 29 and 34, Hoehne et al. in view of Li et al.. disclose the claimed invention above but do not specifically disclose the following limitations found in Uchino et al.: receiving, from the first base station (transmitting, to the terminal), a message adding the cell of the second base station as a secondary cell group for the terminal, based on the result of the measurement (Uchino et al., paragraph 0099, base station eNB transmits RRC message to UE for adding one or a plurality of SCells that form a small cell based on a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the system of Hoehne et al. in view of Li et al. with the teachings of Uchino et al. in order to allow the UE to perform carrier aggregation with the small cell and the macro cell (Uchino et al., Paragraph 0099).
Regarding claims 20, 25, 30 and 35, Hoehne et al. disclose wherein the first radio access technology is LTE and the second radio access technology is NR (Paragraph 0025, see 4G LTE macro cell eNB and 5G small cell), and wherein the first base station operates as a MN for the terminal, and wherein the second base station operates as a SN for the terminal, based on a dual connectivity (Paragraph 0025, 5G small cell within the 4G LTE macro cell; Paragraph 0017, LTE DC [dual connectivity] with macro cell as master and small cell as slave/secondary).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
June 29, 2021